Citation Nr: 0411154
Decision Date: 04/28/04	Archive Date: 10/04/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-24 410	)	DATE AUG 04 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


ORDER


The following corrections are made in a decision issued by the Board in this case on April 28, 2004:

1.  Paragraph one on page 7 is amended to read as follows:  

1.  Another request for verification of the appellants service should be submitted to National Personnel Records Center (NPRC).  The RO should ensure that a response from NPRC is then associated with the appellants claims folder.  

2.  Paragraph two on page 7 is amended to read as follows:  

2.  If the veteran is found to have qualifying service, the RO should review the record and send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations.  



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0411154	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of legal entitlement to Department of Veterans Affairs (VA) 
disability benefits.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a 
January 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
appellant's appeal.

2.  Legal entitlement to VA disability benefits was denied in a 
May 1999 decision; the appellant did not file an appeal.  

3.  Evidence received since the May 1999 rating decision bears 
directly and substantially on the matter on appeal and is so 
significant that it must be considered in making a decision on the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied legal entitlement to 
VA disability benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  
2.  New and material evidence sufficiently significant that it 
must be considered in order to fairly decide the merits of the 
claim has been received so as to permit a reopening of the 
appellant's claim of legal entitlement to VA disability benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify claimants 
what information or evidence is needed to substantiate a claim and 
which affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  

The VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).  Regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West 2002), which stated that 
nothing in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate; however, the 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
In this case, the appellant's claim was filed prior to August 29, 
2001.  

The Board has considered this new legislation with regard to the 
issue on appeal.  The Board finds, given the favorable action 
taken hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this time.

Analysis

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims summarized 
the analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that is, 
not of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would be 
changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and material 
evidence had been submitting sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The term "veteran" is defined as a person who served in the active 
military, naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 U.S.C.A. § 
101(2).  Further, the provisions of 38 U.S.C.A. § 107(a) provide, 
in pertinent part, that service before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such military 
forces organized guerrilla forces, shall not be deemed to have 
been active military for the purpose of any law of the U.S. 
conferring benefits, with the exception for compensation, 
dependency, and indemnity compensation, and burial benefits.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.8 (2003).  

Service department verifications of service "are binding on the VA 
for purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Acceptable 
evidence of service must consist of either a certification by the 
service department or of certain, specified official documents 
issued by the service department.  38 C.F.R. § 3.203 (2003).

In this particular case, the RO denied legal entitlement to VA 
disability benefits in May 1999 on the basis that the appellant 
did not have qualifying military service.  The appellant never 
filed a notice of disagreement with that rating; thus, the rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  

Evidence considered at that time included certifications provided 
in January 1974 and February 1991 by the U.S. Army Reserve 
Personnel Center (ARPERCEN) advising that the appellant did not 
have qualifying service performed as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
Armed Forces of the United States; Republic of the Philippines 
Army AGNR2 Certifications dated in May 1972, August 1982, November 
1982, and March 1983; a June 1988 statement and an undated 
statement provided by Lt. Col. Pacifico P. Las Marias; a marriage 
contract; a certificate of live birth; and the appellant's 
statements.  

Evidence received since the May 1999 decision consists of 
duplicate AGNR2 Certifications from the Office of the Adjutant 
General the Philippine Army; Extracts from the Special Orders 
Number 5 from the Headquarters of the Pampanga Provincial Military 
Police Command indicating that the appellant was part of those who 
served with the 26th MP Co. AP; a private medical doctor's 
statement dated in May 2001; a psychiatric evaluation dated in 
June 2001 issued from the Department of Health, Bicol Medical 
Center; the appellant's own statements; and a lay statement 
provided by a purported former comrade who served with the 
appellant.  

The evidence most probative in this case is the recent lay 
statement provided in June 2003 in which the affiant attests to 
knowledge that the appellant served in the USAFFE and indicated 
specific events that occurred during the time of service.  The 
Board notes that in determining whether the claim should be 
reopened, credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. at 510.  

Thus, the Board recognizes that the above-noted evidence is 
clearly new, as it was not associated with the record at the time 
of the prior rating decision in May 1999.  Furthermore, the 
evidence is material in that it is probative of the issue at hand, 
which is whether the appellant's service renders him eligible for 
VA disability benefits.  

In view of the above, the Board concludes that new and material 
evidence has been received in support of the appellant's claim of 
legal entitlement to VA disability benefits and therefore, his 
claim is thereby reopened.  

ORDER

New and material evidence having been received, the appellant's 
claim to this extent is granted.



REMAND

Since the initial search for the appellant's records commenced, 
the appellant has submitted several claims for legal entitlement 
to VA disability benefits alleging qualifying service with the U. 
S. military.  The Board notes that in light of the most recent 
evidence submitted by a lay affiant in June 2003, a remand is 
warranted for a request for reverification of the appellant's 
period of service.  

Therefore, in light of the above, the Board hereby remands this 
matter for the following directives:

1.  The RO should review the record and send an appropriate letter 
to the appellant to ensure compliance with all notice and 
assistance requirements set forth in the VCAA and its implementing 
regulations.  

2.  Another request for verification of the appellant's service 
should be submitted to National Personnel Records Center (NPRC).  
The RO should ensure that a response from NPRC is then associated 
with the appellant's claims folder.  

3.  After ensuring that all indicated development has been 
completed, the RO should readjudicate the appellant's claim of 
legal entitlement to VA disability benefits.  If the determination 
of the claim remains unfavorable to the appellant, the RO should 
furnish him with a Supplemental Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 3.159 included) and afford 
him a reasonable period of time in which to respond before the 
case is returned to the Board.

The purpose of this REMAND is to obtain additional development and 
ensure full compliance with both the VA's due process requirements 
and the noted Court order, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



